382 S.C. 606 (2009)
677 S.E.2d 596
In the Matter of Frank Rogers ELLERBE, III, Respondent.
Supreme Court of South Carolina.
May 14, 2009.

ORDER
Respondent was arrested and charged with five (5) counts of failing to file a state income tax return and failing to pay taxes in violation of S.C.Code Ann. § 12-54-44(B)(3) (2000). The Office of Disciplinary Counsel petitions the Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR. Respondent consents to being placed on interim suspension.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
/s/ Costa M. Pleicones, J. FOR THE COURT
TOAL, C.J., not participating.